         Case 2:19-cv-01322-MCE-AC Document 17 Filed 03/11/21 Page 1 of 2


1     Landon T. Little (271494)
      RICH, FUIDGE, BORDSEN & GALYEAN, INC.
2     1129 D Street
      Marysville, CA 95901
3     Telephone: (530) 742-7371
      Facsimile: (530) 742-5982
4     Email: ltlittle@yubasutterlaw.com

5

6

7

8
                             UNITED STATES DISTRICT COURT FOR THE
9
                               EASTERN DISTRICT OF CALIFORNIA
10

11

12    ANGELA TALBOTT,                                     CASE NO. 2:19-cv-01322-MCE-AC
13                             Plaintiff,                 JOINT STIPULATION AND
                                                          ORDER FOR DISMISSAL WITH
14                                                        PREJUDICE
                        v.
15

16    RED ROBIN INTERNATIONAL, INC.,
      and DOES 1 to 25,
17

18                             Defendants.
                  The parties to this action, acting through counsel, and pursuant to Federal Rule
19
      of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate to the dismissal of this action, with
20
      prejudice, and with each party to bear its own attorneys’ fees and costs.
21

22
                                                 RICH, FUIDGE, BORDSEN &
23                                                  GALYEAN, INC.
24

25
      Dated: March 10, 2021                     By: /s/ Landon T. Little
26                                                  Landon T. Little
27
                                                    Attorney for Plaintiff
28                                                  ANGELA TALBOTT
                                               1
                    JOINT STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
     77095864.1
         Case 2:19-cv-01322-MCE-AC Document 17 Filed 03/11/21 Page 2 of 2


1

2

3                                         POLSINELLI LLP

4

5
      Dated: March 10, 2021              By: /s/ Stephanie Bowlby
6                                            Stephanie Bowlby
7
                                            Attorney for Defendant
8                                           RED ROBIN INTERNATIONAL, INC
9
10                                        ORDER
11            The stipulation is APPROVED. The entire action is hereby DISMISSED
12    with prejudice, and the Clerk of the Court is DIRECTED to close this case.
13            IT IS SO ORDERED.
14

15    Dated: March 10, 2021
16

17

18

19
20

21

22

23

24

25

26
27

28
                                             2
                  JOINT STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
     77095864.1
